Woods, J.,
delivered the opinion of the court.
The notes sued on were barred under § 2683, code of 1880. In Weir v. Monahan, 67 Miss., 434, this section was considered *286and the question presented by appellants determined adversely to the contention of their counsel in the present case.
The cases cited and relied on for a reversal — viz.: Clayton, Admr., v. Merritt, 52 Miss., 353; Cook v. Reynolds, 58 Miss., 243, and Boyce v. Francis, 56 Miss., 573—were all determined under § 2162, code of 1871, while that code was the law of the land, and before the code of 1880 was in existence.
The decree of the court below followed Weir v. Monahan, and is correct. There is nothing in the case to support appellant’s invocation of the doctrine of estoppel.

Affirmed.